                                  1
                                  2
                                  3
                                  4
                                  5
                                  6                                UNITED STATES DISTRICT COURT
                                  7                           NORTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9
                                         ANNABELLE ACOSTA,                                  Case No. 19-cv-01581-NC
                                  10
                                                      Plaintiff,                            ORDER TO SHOW CAUSE
                                  11                                                        WHY PLAINTIFF FILED AN
                                                v.                                          AMENDED COMPLAINT
Northern District of California




                                  12                                                        WITHOUT SEEKING LEAVE
 United States District Court




                                         CALIFORNIA DEPARTMENT OF                           OF COURT
                                  13     CORRECTIONS AND REHABILITATION,
                                         et al.,                                            Re: Dkt. No. 21
                                  14
                                                      Defendants.
                                  15
                                  16          Plaintiff Annabelle Acosta filed a complaint in March 2019. Dkt. No. 1.

                                  17   Defendants moved to dismiss. Dkt. No. 12. Ms. Acosta did not file an opposition to the

                                  18   motion to dismiss on any of the Court’s three deadlines to do so. Dkt. Nos. l5, 18, 20.

                                  19   Instead, on August 14, 2019, Ms. Acosta filed an amended complaint. Dkt. No. 21. Under

                                  20   Federal Rule of Civil Procedure 15, an amended complaint may only be filed absent court

                                  21   order or agreement of the other party within 21 days of service of the original complaint.

                                  22   Fed. R. Civ. P. 15(a)(1)–(2). The plaintiff is hereby ORDERED TO SHOW CAUSE why

                                  23   the Court should permit the amended complaint by August 21, 2019.

                                  24
                                  25          IT IS SO ORDERED.

                                  26
                                  27   Dated: August 14, 2019                    _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  28                                                   United States Magistrate Judge
